Thomson, P. J.,
delivered the opinion of the court.
In this case the judgment against the county was recovered by Albert W. Burrows, and by him transferred to this relator, Rollins. Eight of the warrants issued upon the judgment, amounting to $3,502.77, were paid. Otherwise the case is like the case of People ex rel. Reynolds against Rio Grande County, ante, p. 124, and requires the same disposition. The *138judgment should he credited with the amount paid, and mandamus issued to compel the payment of the residue, in accordance with instructions contained in the opinion in the Reynolds case. The judgment in this case is reversed and remanded for further proceedings in conformity with those instructions.

Reversed.

Wilson, J., not sitting.